Citation Nr: 0521084	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  02-10 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for asthma secondary to 
service-connected sarcoidosis.

2.  Entitlement to an effective date earlier than August 30, 
2002, for the award of a 60 percent rating for service-
connected fungal infections, including tinea cruris, tinea 
pedis, tinea versicolor, and sarcoidosis of arms, chest, 
back, neck, shoulder, and abdominal area.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran requested that he be afforded a Central Office 
hearing through several submissions dated in 2004.  The 
veteran was scheduled for a hearing in May 2005 and was 
provided notice in March 2005 of the hearing date.  The 
veteran failed to report for his scheduled hearing.  The 
veteran has not requested that his hearing be rescheduled and 
has not shown good cause for his failure to report.  
Accordingly, the Board finds that the veteran's request for a 
Board hearing has been constructively withdrawn and will 
adjudicate the veteran's appeal based on the evidence of 
record.  38 C.F.R. § 20.702(d) (2004).

The Board notes that a claim of entitlement to payment or 
reimbursement for unauthorized medical expenses was remanded 
to the originating agency by the Board in June 2003.  The 
issue has not been re-certified on appeal, and returned, with 
the above issues.  Accordingly, the Board will not act on 
that issue at this time.  Once the originating agency has 
completed the development requested in the Board's 2003 
remand and has returned the case to the Board, the Board will 
issue a separate decision addressing the claim.


FINDINGS OF FACT

1.  The veteran is service connected for sarcoidosis.

2.  There is no relationship between the veteran's asthma and 
his service-connected sarcoidosis.


CONCLUSION OF LAW

Asthma is not proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is service connected for sarcoidosis.  He is 
claiming entitlement to service connection for asthma as 
secondary to his service-connected sarcoidosis.  The veteran 
does not allege that his asthma is directly related to his 
military service.

The law provides that a disability is service connected if it 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Moreover, 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The veteran was originally granted service connection for 
sarcoidosis by way of a Board decision, dated in February 
2000.  An effective date of July 15, 1997, was later 
established by the RO in May 2000.

The veteran submitted his claim for service connection for 
asthma, as secondary to his service-connected sarcoidosis, in 
October 2002.

A review of VA treatment records for the period from 1997 to 
2004 does not reveal any evidence of a diagnosis of asthma.  
The veteran was seen in the pulmonary clinic on multiple 
occasions but was not diagnosed with asthma.  (He was treated 
for bronchitis and pneumonia on a number of occasions.)

The veteran was afforded a VA respiratory examination in 
March 2003 for the specific purpose of providing an opinion 
as to whether there was any relationship between the 
veteran's claimed asthma and his service-connected 
sarcoidosis.  The examiner noted that he had not reviewed the 
claims file as part of the examination report.  The examiner 
provided a full review of the veteran's symptoms.  He also 
noted the results of a pulmonary function test (PFT).  The 
examiner did not list a diagnosis of asthma among the several 
diagnoses provided.  Nevertheless, the examiner did state 
that the veteran's asthma was not related to his sarcoidosis.

The veteran submitted a diagnostic code sheet from Carolina 
Allergy and Asthma Consultants, dated in November 2003.  The 
sheet indicated treatment for chronic asthma without any 
information as to etiology.

Treatment records from the above group were received in 
January 2004.  The records covered treatment provided to the 
veteran in November and December 2003, respectively.  The 
records do show treatment for asthma but provide no 
information that relates the veteran's asthma to his service-
connected sarcoidosis.

In light of the evidence of record, there is simply no basis 
to find that the veteran's service-connected sarcoidosis has 
caused, or made worse his asthma.  The Board notes that the 
veteran is capable of presenting lay evidence regarding his 
belief that his claimed asthma is the result of his service-
connected sarcoidosis.  Nevertheless, where, as here, a 
medical opinion is required to provide a nexus opinion to 
link his asthma to his service-connected sarcoidosis, only a 
qualified individual can provide that evidence.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As noted above, the only competent evidence on the question 
of secondary service connection is squarely against the 
veteran's claim, and this evidence stands uncontradicted in 
the record.  Accordingly, his claim for service connection 
for asthma secondary to service-connected sarcoidosis must be 
denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for asthma as secondary to the veteran's 
service-connected sarcoidosis.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2001).  The Board notes that 38 C.F.R. § 
3.102 was amended in August 2001, effective as of November 9, 
2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, 
the change to 38 C.F.R. § 3.102 eliminated the reference to 
submitting evidence to establish a well-grounded claim and 
did not amend the provision as it pertains to the weighing of 
evidence and applying reasonable doubt.  Accordingly, the 
amendment is not for application in this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  VA has also issued regulations to 
implement these statutory changes, codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran filed a claim for service 
connection for asthma as secondary to his service-connected 
sarcoidosis in October 2002.  He has provided the necessary 
information to complete his application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The RO wrote to the veteran in November 2002.  He was advised 
of the evidence he needed to submit to substantiate his claim 
for service connection on a secondary basis.  He was 
requested to identify any additional information or evidence 
that could be obtained in support of his claim.  He was 
informed of VA's duty to assist and that the RO would assist 
him in obtaining any evidence that he identified.  The letter 
informed the veteran that VA treatment records had been 
obtained and associated with the claims file.  The veteran 
was advised to send any evidence he had in support of his 
claim. 

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  The veteran 
submitted additional evidence on several occasions.  He 
provided notice of other records to be obtained.  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA 
and 38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  The 
veteran submitted private medical records.  VA treatment 
records were obtained and associated with the claims file.  
The veteran was afforded a VA examination specifically to 
provide an opinion in regard to his claim.  The veteran was 
originally scheduled for a Central Office hearing.  The 
veteran failed to appear for his hearing.  He did not request 
that the hearing be rescheduled.

The veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
not aware of any outstanding evidence.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e) (2004).


ORDER

Entitlement to service connection for asthma secondary to 
service-connected sarcoidosis is denied.


REMAND

The Board granted a claim of service connection for fungal 
infections including tinea cruris, tinea pedis, tinea 
versicolor, and sarcoidosis of arms, chest, back, neck, 
shoulder, and abdominal area by way of a decision dated in 
July 1994.  The veteran submitted a claim for an increased 
rating in August 2002.

The RO initially issued a rating decision that denied the 
veteran's claim for an increased rating in June 2003.  The RO 
subsequently issued a rating decision in April 2004 that 
increased the veteran's disability rating from 10 to 60 
percent, effective from August 30, 2002.  

The veteran submitted a notice of disagreement (NOD) with the 
effective date of the 60 percent rating in April 2004.  He 
perfected an appeal of the effective date of the 60 percent 
rating in July 2004.  

In reviewing the veteran's claims file, the Board finds that 
the RO has not provided the veteran with the notice required 
under the provisions of the VCAA and its implementing 
regulations.  The RO wrote to the veteran in August 2002 
regarding the VCAA and the duty to provide notice.  However, 
that letter related to other issues and did not address the 
veteran's service-connected skin disability.  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio, supra. (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 
to provide adequate notice).  VA also has a duty to assist 
claimants in the development of their claims.  The United 
States Court of Appeals for Veterans Claims (Court) has 
strictly interpreted the requirements to provide the required 
notice and the duty to assist in the development of a claim.  
In addition, the Court has also held that an additional 
element of the notice required under the VCAA requires that 
claimants be specifically told to submit any pertinent 
evidence that they have in their possession.  

The Board notes that the issue of an earlier effective date 
is considered to be a "downstream element" of an increased 
rating issue.  The Board further notes that VAOPGCPREC 8-2003 
provides that, where VA has already given section 5103(a) 
notice as to a service connection claim, VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim which evolves from the submission of 
a NOD with a "downstream" issue like entitlement to an 
earlier effective date.  While this case involves a 
"downstream" issue relating to an increased rating claim, 
the reasoning is still the same.  The veteran was not 
provided the original notice as required by the VCAA.  
Therefore, he must be provided with the appropriate notice 
under the VCAA with respect to the earlier effective date 
issue.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2005) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159 (2004).  The veteran should 
be specifically told of the 
information or evidence he should 
submit and of the information or 
evidence that VA will obtain with 
respect to his claim for an earlier 
effective date.  38 U.S.C.A. 
§ 5103(a) (West 2002).  Among other 
things, the veteran should be told 
to submit any pertinent evidence in 
his possession.

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case that addresses all of the 
evidence added to the record, if 
any, and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112(West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


